@)) CORPORATE CREATIONS”

Registered Agent * Director * Incorporation

Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

 

Ryder Truck Rental, Inc.

James Reedy Sr. Office Supervisor

Ryder System, Inc. , Ryder National Liability Claims Office
P.O. Box 2377

Centennial Co 80161

SERVICE OF PROCESS NOTICE

The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.

Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be

directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:

All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.

06/17/2021

Item: 2021-801

 

 

 

 

 

 

 

 

 

 

 

20
Answer Due Date: Tuesday 07/06/2021

1. Entity Served: Ryder Truck Rental, Inc.
2. Title of Action: Stephanie Cabrera, Olga Castaneda and Luis Montoya
3. Document(s) Served: Notice of Electronic Filing
Summons
Verified Complaint
4. Court/Agency: Queens County Supreme Court
5. State Served: New York
6. Case Number: 713442/2021
7. Case Type: Negligence/Personal Injury
8. Method of Service: Hand Delivered
9. Date Received: Wednesday 06/16/2021
10. Date to Client: Thursday 06/17/2021
11. # Days When Answer Due: Client is solely responsible for verifying the accuracy of the estimated Answer Due

Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
with opposing counsel that the date of the service in their records matches the Date Received.

 

12. Sop Sender: Joseph R. Bongiorno & Associates, P.C.
(Name, Clty, State, and Phone Number) Mineol a, NY

516-741-2405

 

 

 

 

13. Shipped To Client By: © Email Only with PDF Link
14. Tracking Number:

15. Handled By: 331

16. Notes: None.

 

Creations Network Inc.

 

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate

 

801 US Highway 1 North Palm Beach, FL 33408 Tel: (661) 694-8107 Fax: (561) 694-1639

www.CorporateCreations.com

 
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

STEPHANE CABRERA, OLGA CASTANEDA and
LUIS MONTOYA

4

Plaintiff/Petitioner,

- against - Index No, 713442/2021

TRUE VALUE COMPANY, LLC, RYDER SYSTEMS,
ING., RYDER INTEGRATED LOGISTICS, INC.

Defendant/Respondent.
x
NOTICE OF ELECTRONIC FILING
(Mandatory Case)
(Uniform Rule § 202.5-bb}

 

You have received this Notice because:

1) The Plaintiff/Petitioner, whose name Is listed above, has filed this case using the
New York State Courts E-filing system (“NYSCEF”), and

2) You are a Defendant/Respondent (a party) in this case.

e if you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

e If you are not represented by an attorney:
You will be served with ali documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.
H you choose to participate in e-filing, you must have access fo a computer and a

scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.

The benefits of participating in e-filing include:
® serving and filing your documents electronically
@ free access to view and print your e-filed documents
@ limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)

To register for e-filing or for more information about how e-filing works:

@ visit; www.nycours.gov/efile-unrepresented or
e contact the Clerk's Office or Help Cerrter at the court where the case was filed. Court

contact information can be found at www.nycourts.goy

Page 1 of 2 EFM-1

 
To find legal information to help you represent yourself visit www.nycourthelp.gov

information for Attorneys
(E-filing is Mandatory for Attorneys)

An attorney representing a party who Is Served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site www.nycourts.gov/efile ; or

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
canner and/or internet connection or that they lack (along with alf employees subject
to their direction} the knowledge to operate such equipment. [Section 202,5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center

(phone: 646-386-3033; e-mail: efile@nycourts.gov).

Dated: June 14, 2021

 

Joseph R. Bongiorne, Esq. 250 Mineola Bivd.

Name Address
Law Offices of Joseph R. Bongiorno, P:C.

Mineola, New York 11501
Firm Name

516- 741 ~2405
Phone

jrblawfirm@aol.com
E-Mail

 

To: True Value Co., LLC

 

Ryder Systems, Inc.

 

Ryder Integrated Logistics, Inc.
RYDER TRUCK RENTAL, INC.

 

6/6/18

Index # Page 2 of 2 EFM-1

 
(FILED: GUEENS COUNTY CLERK 06 ; BL INDEX NO. 713442/2021

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 66/14/2021

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
; x

STEPHANIE CABRERA, OLGA CASTANEDA, and INDEX-NO,

LUIS MONTOYA, Plaintiff designate QUEENS
County as the place of trial

Pluintiffts),
~ against - The basis of the venue is

the residence of plaintiffs

TRUE VALUE COMPANY, LLC, RYDER _ SUMMONS

SYSTEMS INC., RYDER INTEGRATED
LOGISTICS INC., and RYDER TRUCK

RENTAL, INC, Plaintiffs reside at
$8-38 Van Cleef Street

Defendant(s). Corona, Queens, New York 11368

 

To the above nemed Defendants

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve
a copy of your answer, or, if the Complaint is not served with this Summons, to serve a notice of
appearance, on the Plaintiffs Attomey(s) within 20 days after the service of this Summons,
exclusive of the day of service (or within 30 days after the service is complete if this Summons is
Hat-personally delivered to you within the State of New York); and in case of your failure to
appear or answer, judgment will be taken against you by default for the relief in the Complaint.

Dated: June}1, 2021

¢7 NOSEPH R. BONGIORNO & ASSOCIATES, P,C.
~. Attuitys for Plaintiffs)

 

JOSEPH R, BONGIORNG, ESQ.
Post Office Address: i

250 Mineola Boulevard

Mineola, NY 11501

DEFENDANT(S) ADDRESS:

TRUE VALUE COMPANY, LLC, 8600 Bryn Mawr Avenue, Chicago, Illinois 60631-3505
RYDER SYSTEMS INC.,, 11696 NW 105" Street, Miami, Florida 33178

RYDER INTEGRATED LOGISTICS INC., c/o Corporate Creations Network, Inc., 600
Mamaroneck Avenue, Suite 400 Harrison, New York 10528

RYDER TRUCK RENTAL, INC.,, c/o Corporate Creations Network, Inc., 600
Mamaroneck Avenue, Suite 400 Harrison, New York.10528

1 of 10

 

 
 

(FILED: QUEENS COUNTY CLERK 06/14/2021 10:51 AM INDEX NO, 713442/2021

NYSCEF DOC, NO. 1 RECEIVED NYSCEF: 06/14/2021

SUPREME COURT OF THE STATE OF NEW YORK. i

 

 

 

 

COUNTY OF QUEENS |
STEPHANIE CABRERA, OLGA CASTANEDA, and INDEX NO.
LUIS MONTOYA,

Plaintiffs),

_- against - VERIFIED COMPLAINT

TRUE VALUE COMPANY LLC, RYDER
SYSTEMS INC., RYDER INTEGRATED
LOGISTICS INC., and RYDER TRUCK RENTAL, INC.,

Defendant(s).

Xx
Plaintiffs, STEPHANIE CABRERA, OLGA CASTANEDA, and LUIS MONTOYA, by their

attorneys, JOSEPH R, BONGIORNO & ASSOCIATES, P.C., complaining of the defendants, TRUE |
VALUE COMPANY LLC, RYDER SYSTEMS INC., RYDER INTEGRATED LOGISTICS INC.,, and
RYDER TRUCK. RENTAL, INC., allege the following:

 

AS AND FOR A FIRST CAUSE OF ACTION

1. That the relief sought herein exceeds the jurisdictional limits of all the courts which would
otherwise have jurisdiction.

2. That the within action falls within one or more of the exceptions set forth in CPLR § 1602,

3. That at all times mentioned herein, the plaintiffs, STEPHANIE CABRERA, OLGA
CASTANEDA, and LUIS MONTOYA, were and stili ave residents of the County of Queens,
City and State of Now York.

4. That at all times mentioned herein, the defendant, TRUE VALUE COMPANY, LLC, was

and still is a Delaware limited liability company duly authorized to do business in the State of

New York.

5, That at all tines mentioned herein, the defendant, TRUE VALUE COMPANY, LLC, was

and still a Delaware limited liability company doing business in the State of New York.

2 of 10

 

 
 

(FILED: QUEENS COUNTY CLERK 06/14/2021 10:51 AW INDEX NO. 713442/2021
RECEIVED NYSCEF: 06/14/2021

NYSCEF DOC. NO, 1

10.

11.

12.

13.

14,

15.

16,

That at all times mentioned herein, the defendant, TRUE VALUE COMPANY, LLC, had its
corporate headquarters located at 8600 West Bryn Mawr Avenue, Chicago, Illinois 6063 1-

3505.

That at all times mentioned herein, the defendant RYDER SYSTEMS INC., was and still is a
Florida corporation duly authorized to do business in the State of New York.

That al ali times mentioned herein, the defendant, RYDER SYSTEMS INC., was and still is a
Florida corporation doing business in the State of New York,

That at all times mentioned herein, the defendant, RYDER SYSTEMS INC., had its corporate
headquarters located at 11690 NW 105" Street, Miami, Florida 33178. .
That at all times mentioned herein, the defendant, RYDER INTEGRATED LOGISTICS,
INC., was and still is a Delaware corporation duly authorized to do business in the State of
New York. |

That at all times mentioned herein, the defendant, RYDER INTEGRATED LOGISTICS,
INC., was and still is a Delaware corporation doing business in the State of New York.

That at all times mentioned herein, the defendant, RYDER INTEGRATED LOGISTICS
INC,, had its corporate headquarters located at 11690 NW 105" Street, Miami, Florida
33178.

That at all times mentioned herein, the defendant, RYDER TRUCK RENTAL, INC., was and
still is a Florida corporation duly authorized to do business in the State of New York.

That at all times mentioned herein, the defendant, RYDER TRUCK RENTAL, INC., was and
still is a Florida corporation doing business in the State of New York.

That at all times mentioned herein, the defendant, RYDER TRUCK RENTAL, INC., had its .
corporate headquarters located at 11690 NW 105" Street, Miami, Florida 33178.

‘That at all times mentioned herein, the defendants, RYDER INTEGRATED LOGISTICS,

INC. and RYDER TRUCK RENTAL, INC., designated to receive service of process in New

3 of 10

 
 

 

(FILED: QUEENS COUNTY CLERK 06/14/2021 10:51 AN INDEX NO. 713442/2021

NYSCEF BOC. NO. 1

17,

78,

19,

20.

21.

RECEIVED NYSCEF: 06/14/2021

York CORPORATE CREATIONS NETWORK INC, located at 600 Mamaroneck Avenue,
Suite 400, Harrison, New York 10528,

That at all times mentioned herein, the defendant, TRUE VALUE COMPANY, LLC, its
agents, servants, and/or employees, contracted with and/or hired the defendant, RYDER
SYSTEMS INC., its agents, servants and/or employees to transport and deliver products and
merchandise to and from its distribution centers and to and from its retail stores and affiliated
customers and entities.

That at all times mentioned herein, the defendant, TRUE VALUE COMPANY, LLC, its
agents, servants, and/or employees, contracted with and/or hired the defendant, RYDER
INTEGRATED LOGISTICS INC.,, its agents, servants, and/or employees, fo transport and
deliver products and merchandise to and from its distribution centers and to and from its retail
stores and affiliated customers and entities.

That at all times mentioned herein, the defendant, TRUE VALUE COMPANY, LLC, its
agents, servants, and/or employees, contracted with and/or hired the defendant, RYDER.
TRUCK RENTAL, INC,, its agents, servants, and/or employees, to transport and deliver
products and merchandise to and from its distribution centers and to and from its retail stores
and affiliated customers and entities.

That at all times mentioned herein, shipping containers displaying the True Value logo were
utilized to transport and defiyer said products and merchandise to and from its distribution .
centers and to and from its retail stores and affiliated customers and entities.

That at all times mentioned herein, the defendant, RYDER SYSTEMS INC., its agents,
servants, and/or employees, provided the trailers and drivers for the purpose of transporting
said products and merchandise to and from the defendant, TRUE VALUE COMPANY, LLC,
its agents, servants, and/or employees, distribution centers and to and from its retail stores

and affiliated customers and entities.

4 of 10

 

 

 

 
(FILED: QUEENS COUNTY CLERK 06/14/2021 10:51 AM INDEX NO,

NYSCEF DOC. NO. 1

22.

23,

24,

23,

26,

RECEIVED NYSCEF:

That at all times mentioned herein, the defendant, RYDER INTEGRATED LOGISTICS
INC., its agents, servants, and/or employees, provided the trailers and drivers for the purpose
of transporting said products and merchandise to and from the defendant, TRUE VALUE
COMPANY, LLC, its agents, servants, and/or employees, distribution centers and to and
from its retail stores and affiliated customers atid entities,

That at ali times mentioned herein, the defendant, RYDER TRUCK. RENTAL, INC., its -
agents, servants, and/or employees, provided the trailers and drivers for the purpose of
transporting said products and merchandise to and from the defendant, TRUE VALUE
COMPANY, LLC, its agents, servants, and/or employees, distribution centers and to and
from its retail stores and affiliated customers and entities.

That at all dimes mentioned herein, Interstate 95 northbound, in the City of New Rochelle,
County of Westchester, State of New York, was and still is a public roadway,

That on or about September 11, 2021 at approximately 10:45 p.m., a tractor-trailer carrying a
said container bearing the defendant, TRUE VALUE COMPANY, LLC’s logo which was
being transported by the defendants, RYDER SYSTEMS INC., RYDER INTEGRATED
LOGISTICS INC., and/or RYDER TRUCK RENTAL, INC., their agents, servants, and/or
employees, was travelling northbound on said Interstate 95 in the City of New Rochelle,
County of Westchester, State of New York, when a heavy duty chain was thrown by said
tractor-frailer and/or from its container, into the path of the vehicle operated by the plaintiff,
STEPHANIE CABRERA, thereby causing it to wrap around an axel of her vehicle and
resulting in her losing contro! and her said vehicle violently then striking a concrete median.
That at the time of the foregoing, the plaintiffs, OLGA CASTANEDA and LUIS
MONTOYA, were passengers in said plaintiff, STEPHANIE CABRERA’s vehicle.

That the aforesaid was caused by the negligence, carelessness and recklessnass of the
defendants, TRUE VALUE COMPANY LLC, RYDER SYSTEMS INC., RYDER

INTEGRATED LOGISTICS INC., and RYDER TRUCK RENTAL, INC., their agents,

5 of 19

713442 /2021
06/14/2021

 

 
 

(FILED: QUEENS COUNTY CLERK 06/14/2027 10:51 AM INDEX NO. 713442/2021

N¥YSCEF DOC. NO.

l

27,

28.

29,

39.

31.

32.

RECEIVED NYSCEF: 06/14/2021

servants, and/or employces, in the ownership, operation, maintenance, and control of said
tractor-trailer, its container and/or the said heavy duty chain, without any negligence on the
part of the plaintiffs, STEPHANIE CABRERA, OLGA CASTANEDA, and LUIS
MONTOYA, contributing thereto.

‘That as a result of the foregoing, said plaintiff, STEPHANIE CABRERA, was caused to
sustain serious and protracted personal injuries rendering her sick, lame and sore, disabled
and in need of medical aid and attention.

That said plaintiff, STEPHANIE CABRERA’s injuries constitute a serious injury as defined
by § 5102(d) of the Insurance Law or economic loss greater than the basic economic loss as
defined in § 5102(a) of the Insurance Law.

That by reason of the foregoing, the plaintiff, STEPHANIE CABRERA, has been damaged
and seeks a sum of money from the defendants, TRUE VALUE COMPANY LLC, RYDER |
SYSTEMS INC., RYDER INTEGRATED LOGISTICS INC., and RYDER TRUCK

RENTAL, INC,, which will justly and fairly compensate her for said injuries and damages.

 

AS AND FOR A SECOND CAUSE OF ACTIO
Plaintiffs, STEPHANIE CABRERA, OLGA CASTANEDA, and LUIS MONTOYA, repeat, .
reiterate, and reallege each and every allegation contained in paragraphs marked and

designated “1” through “25” with the same force and effect as if more fully set forth at length

herein,

That as a result of the foregoing, said plaintiff, OLGA CASTANEDA, was caused to sustain
serious and protracted personal injuries rendering her sick, lame and sore, disabled and in

need of medical aid and attention.

That said plaintiff, OLGA CASTANEDA’s injuries constitute a serious injury as defined by §
§102(d) of the Insurance Law or economic loss greater than the basic economic lass as

defined in § 5102(a) of the Insurance Law.

6 of 10

 
 

 

(FILED: QUEENS COUNTY CLERK 06714/2021 10:51 AM INDEX NO. 713442/2021
NYSCEF boc. NO. Lt RECEIVED NYSCEF: 06/14/2021

33. That by reason of the foregoing, the plaintiff, OLGA CASTANEDA, has been damaged and
seeks a sum of money from the defendants, TRUE VALUE COMPANY LLC, RYDER
SYSTEMS INC., RYDER INTEGRATED LOGISTICS INC., and RYDER TRUCK
RENTAL, INC., which will justly and fairly compensate her for said tnjurics and damages.

AS AND FOR A THIRD CAUSE OF ACTION

 

34. Plaintiffs, STEPHANIE CABRERA, OLGA CASTANEDA, and LUIS MONTOYA, repeat,
reiterate, and reallege each and every allegation contained in paragraphs marked and
designated “1” through “29” with the same force and effect as if more fully set forth at length
herein.

35, That as a result of the foregoing, said plaintiff, LUIS MONTOYA, was caused to sustain
serious and protracted personal injuries rendering him sick, lame and sore, disabled and in
need of medical aid and attention.

36. That said plaintiff, LUS MONTOYA’s injuries constitute a serious injury as defined by §
5102(d) of the Insurance Law or economia joss greater than the basic economic loss as
defined in § 5102(a) of the Insurance Law.

37. That by reason of the foregoing, the plaintiff, LUIS MONTOYA, has been damaged and
seeks a sum of money from the defendants, TRUE VALUB COMPANY LLC, RYDER
SYSTEMS INC., RYDER INTEGRATED LOGISTICS INC,, and RYDER TRUCK
RENTAL, INC., which will justly and fairly compensate him for said injuries and damages.

WHEREFORE, the plaintiffs, STEPHANIE CABRERA, OLGA CASTANEDA, and LUIS

MONTOYA, demand judgment against the defendants, TRUE VALUE COMPANY LLC, RYDER
SYSTEMS INC., RYDER INTEGRATED LOGISTICS INC., and RYDER TRUCK RENTAL, INC., on
the First, Second, and Third Causes of Action in a sum of money which will justly and fairly compensate

them for said injuries and damages, together with the costs, disbursements, and attorneys’ fees of this

action.

7 of 10

 

 

 
Case 1:21-cv-04005-RPK-RLM Document 1-1 Filed 07/15/21 Page 11 of 14 PagelD #: 16

 

 

FLL ED: QUEENS COUNTY CLERK INDEX NO. 713442/2021
SCEE hoc. No, RECEIVED MYSCEF: 06/14/2021

Dated: Mineola, New York
June | t, 202]

Yours etc,
JOSEPH R. BONGIORNO & ASSOCIATES, P.C.
Attorneys for Plaintiff (5)

 

 

JOSEPH 8. BONGIORNO, ESQ]:
250 Mineola Boulevard

Mineola, NY 11501

(516) 741-2405

H

Te aeereeret

8 of 10

 
 

 

(FILED: QUEENS COUNTY CLERK 06/14/2021 10:51 AM INDEX NO. 713442/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/24/2021

VE JON

STATE OF NEW YORK }
85.1

COUNTY OF NASSAU)
JOSEPH R. BONGIORNO, being duly sworn, deposes and says:

‘That he is the attorney for the plaintiffs, STEPHANIE CABRERA, OLGA CASTANEDA, and
LUIS MONTOYA, in the within aétion, ‘That he has read the foregoing VERIFIED COMPLAINT and
knows the contents thereof: that the same is true to the knowledge of deponent, except asto the matters

therein stated to be alleged upon information and belief, and thai as to those matiers, he believes it to be
true,
That the source of deponent’s information is papers-and records. in deponent’s possession and file.

That the reason this Verification is made by your deponent and not by said plaintiffs is that the

plaintiffs are not within the County where deponent maintains his office.

 

 

JOSEPH R, BONGIORNO

sworn bsfore me on the
dt {fof Yexme ypro at

NOTARY PUBLIC

ty

[poe ELVIA MARISOL TERAN
NOTARY PUBLIC-STATE OF NEW YORK

No, O1TEG288938
Qualified In Ousens County
My Commission Expires 07 64-2634

9 of 10

 

 
 

| FILED: GUEENE CO COUNTY CLERK 06/14/2021 10:51 AN. INDEX NO. 713442/2021

NYSCEF BOC. NO. RECEIVED NYSCEF: 06/14/2021

INDEX NO. YEAR

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

STEPHANIE CABRERA, OLGA CASTANEDA, and LUIS MONTOYA,
| Plaintiff(s),
- against -
TRUE VALUE COMPANY LLC, RYDER SYSTEMS INC., RYDER INTEGRATED LOGISTICS
INC,, and RYDER TRUCK RENTAL, INC
Defendant(s),

SUMMONS & VERLFIED COMPLAINT

JOSEPH R. BONGIORNO & ASSOCIATES, P.C.
Attormeys for Plaintiff(s)
250 Mineola Boulevard
Mineola, NY 11501
Tel: 516-741-2405 Fax: 516-741-2554

To | Signature (Rule 103-1.1-a)

 

 

 

 

Attorney(s)
Please take nctice

NOTICE OF ENTRY
that the within is a (certified) true copy of an duly entered in the office of the clerk of the within
named court ‘on

NOTICE OF SETTLEMENT
that an ORDER with notice of settlement of which the within is a true copy will be presented for
settlement to the Honorable , one of the judges of the within. named court
at , New York 11901 on at AM.
Dated: Yours, etc.

 

10 of 10

 
‘* Case 1:21-cv-04005-RPK-RLM Document 1-1 Filed 07/15/21 Page 14 of 14 PagelD #: 19

jun 16 2021
